ALLOWABILITY NOTICE
	
Claim Status
Receipt of the claim amendments and the arguments/remarks filed 24 February 2021 is acknowledged.  Claims 1-20 were cancelled.  Claims 21-29 were added.  Claims 21-29 are pending.

Objection/Rejection Status
	Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: None of the cited prior art references teaches or suggests a method comprising the steps of creating a mixture composed of water, silica salt, and a combination of one or more base proteins selected from the group of: whey protein, dry protein, wet protein, and plasma protein; titrating a mixture, composed of water, silica salt and a combination of one or more base proteins selected from the group of: whey protein, dry protein, wet protein, and plasma protein, with a base until the mixture comprises a first pH level greater than 11; adding an acid to the mixture until the mixture comprises a second pH level .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 21-29 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/John P Nguyen/
Examiner, Art Unit 1619





	/Robert T. Crow/            Primary Examiner, Art Unit 1634